NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EUGENIA PARIS, AKA Jenny Paris,                 Nos. 19-71130
                                                     20-71024
                Petitioner,
                                                Agency No. A026-823-395
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Eugenia Paris, a native and citizen1 of Romania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) orders denying her motions to reopen


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             In her opening brief, Paris refers to herself as a citizen of Romania
and also asserts that her Romanian citizenship was revoked. We do not address the
issue of her Romanian citizenship because it is not before the court in this petition
for review.
removal proceedings based on ineffective assistance of counsel. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

deny in part and dismiss in part the petitions for review.

      As to petition No. 19-71130, the BIA did not abuse its discretion in denying

Paris’s motion to reopen as untimely and number-barred where it was the seventh

such motion and was filed more than eleven years after the BIA’s final order of

removal, see 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2), and where

Paris failed to establish the due diligence required for equitable tolling of the filing

deadline, see Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (deadline for

filing motion to reopen can be equitably tolled “when a petitioner is prevented

from filing because of a deception, fraud, or error, as long as the petitioner acts

with due diligence” in discovering such circumstances).

      Paris does not raise, and has therefore waived, any challenge to the agency’s

determination that she failed to demonstrate any exception to the filing restrictions

that apply to motions to reopen. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived).

      As to petition No. 20-71024, Paris does not raise, and has therefore waived,

any challenge to the BIA’s determination that she failed to demonstrate prejudice


                                           2                                     19-71130
as a result of any ineffective assistance by her current counsel, Maria Janossy, and

to the BIA’s determination that she failed to demonstrate a statutory or regulatory

exception to the time and number limitations that apply to motions to reopen. See

Lopez-Vasquez, 706 F.3d 1072 at 1079-80.

      The BIA did not abuse its discretion in denying Paris’s motion to reopen as

untimely and number-barred where it was the eighth such motion and was filed

more than twelve years after the BIA’s final order of removal, see 8 U.S.C. §

1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2), and where Paris failed to establish

the due diligence required for equitable tolling of the filing deadline, see Avagyan,

646 F.3d at 679.

      As to petition Nos. 19-71130 and 20-71024, we lack jurisdiction to consider

Paris’s contentions of error by the immigration judge or the merits of her

withholding of removal and Convention Against Torture claims because these

consolidated petitions for review are not timely as to that order. See 8 U.S.C. §

1252(b)(1) (“The petition for review must be filed not later than 30 days after the

date of the final order of removal.”).

      We decline to reach Paris’s contentions regarding her convictions that were

raised for the first time in her reply brief. See Bazuaye v. INS, 79 F.3d 118, 120

(9th Cir. 1996) (per curiam) (“Issues raised for the first time in the reply brief are

waived.”).


                                           3                                     19-71130
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                        4                                    19-71130